                                                         THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE

 9   GUADALUPE A. RAMOS,                                        CASE NO. C19-0954-JCC
10                                Petitioner,                   ORDER
11             v.

12   STATE OF WASHINGTON,

13                                Respondent.
14

15             This matter comes before the Court on Petitioner’s objections (Dkt. No. 8) to the report
16   and recommendation (“R&R”) (Dkt. No. 7) of the Honorable Michelle L. Peterson, United States
17   Magistrate Judge. Having thoroughly considered the parties’ briefing and the relevant record, the
18   Court hereby OVERRULES Petitioner’s objections and ADOPTS Judge Peterson’s R&R.
19             This case is a federal habeas action filed pursuant to 28 U.S.C. § 2254. (Dkt. No. 6.)
20   Petitioner is currently confined at Coyote Ridge Corrections Center in Connell, Washington. (Id.
21   at 1.) He challenges a 2018 judgment of the Island County Superior Court. (Id.) Judge Peterson
22   recommends dismissing Petitioner’s petition without prejudice because he has not exhausted his
23   state court remedies. (Dkt. No. 7.) In his objections to Judge Peterson’s R&R, Petitioner explains
24   that he does not need to exhaust his state court remedies and that doing so would be futile. (Dkt.
25   No. 8.)
26             The Court shall not grant a writ of habeas corpus on behalf of a state prisoner unless: (1)


     ORDER
     C19-0954-JCC
     PAGE - 1
 1   the prisoner has exhausted the remedies available in the courts of the state; or (2) there is an

 2   absence of available state corrective process or circumstances exist that render such process

 3   ineffective to protect the rights of the applicant. 28 U.S.C. § 2254(b)(1). It appears Petitioner is

 4   arguing that he is not seeking relief under § 2254, so he does not need to exhaust his remedies

 5   available in state court. (See Dkt. No. 8.) But he is seeking relief under § 2254 (see Dkt. No. 6),

 6   so he must exhaust his remedies, as that statute requires. See 28 U.S.C. § 2254(b)(1).

 7           Petitioner simultaneously argues that Washington courts cannot effectively protect his

 8   rights. (See Dkt. No. 8.) Specifically, Petitioner appears to argue that because he is challenging a
 9   provision of the Washington Constitution, only a federal court can hear the challenge. (See id.)
10   However, a Washington court is perfectly capable of determining whether provisions of the
11   Washington Constitution are constitutional. Therefore, Petitioner’s objections (Dkt. No. 8) are
12   OVERRULED.
13           A petitioner seeking relief under § 2254 may only appeal a district court’s dismissal of
14   his federal habeas petition after obtaining a certificate of appealability. 28 U.S.C. § 2253(c)(1). A
15   certificate of appealability may only issue where a petitioner has made “a substantial showing of
16   the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). In order to make a substantial
17   showing of the denial of a constitutional right, the petitioner must “demonstrat[e] that jurists of
18   reason could disagree with the district court’s resolution of his constitutional claims or that

19   jurists could conclude the issues presented are adequate to deserve encouragement to proceed

20   further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). The Court finds that Petitioner is not

21   entitled to a certificate of appealability in this matter.

22           For the foregoing reasons, Petitioner’s objections (Dkt. No. 8) are OVERRULED, Judge

23   Peterson’s R&R (Dkt. No. 7) is ADOPTED, and Petitioner’s petition for a writ of habeas corpus

24   (Dkt. No. 6) is DISMISSED without prejudice for failure to exhaust state court remedies. The

25   Court DENIES the issuance of a certificate of appealability.

26   //


     ORDER
     C19-0954-JCC
     PAGE - 2
 1          DATED this 2nd day of August 2019.




                                                 A
 2

 3

 4
                                                 John C. Coughenour
 5                                               UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C19-0954-JCC
     PAGE - 3
